Exhibit 10.12


FIRST AMENDMENT TO
MARRIOTT REWARDS AFFILIATION AGREEMENT
This First Amendment to Marriott Rewards Affiliation Agreement (this
“Amendment”), dated as of February 26, 2018, is by and among MARRIOTT
INTERNATIONAL, INC. (“MII”), a Delaware corporation, MARRIOTT REWARDS, LLC
(“Rewards”, and together with MII, “Marriott”), an Arizona limited liability
company, MARRIOTT VACATIONS WORLDWIDE CORPORATION (“MVWC”), a Delaware
corporation, and MARRIOTT OWNERSHIP RESORTS, INC. (“MORI”, and together with
MVWC, “MVW”), a Delaware corporation. As used in this Agreement, the terms
“Rewards”, “MII”, “Marriott”, “MORI”, “MVWC”, and “MVW” shall mean Rewards, MII,
Marriott, MORI, MVWC, and MVW, as the case may be, and their respective
subsidiaries.


RECITALS
A.MII, Rewards, MVWC and MORI are parties to that certain Marriott Rewards
Affiliation Agreement, dated as of November 17, 2011 and effective as of
November 21, 2011 (the “Rewards Agreement”).
B.    On September 23, 2016, MII acquired the business of Starwood Hotels &
Resorts, which has a brand loyalty program known as the Starwood Preferred Guest
program (“SPG”). Marriott intends to combine the Marriott Rewards Program, the
Ritz-Carlton Rewards Program and SPG into a single lodging loyalty program (the
“Combined Loyalty Program”), whereby, among other things, members in the
Marriott Rewards Program and Ritz-Carlton Rewards Program, and members in SPG,
will have their respective program memberships, points, status, and other rights
and benefits, converted to memberships, points, status, and other rights and
benefits, in the Combined Loyalty Program, and the SPG, Marriott Rewards Program
and Ritz-Carlton Rewards Program will otherwise be consolidated and combined,
all at such time or times (which may include several steps and/or phases), and
on such terms and conditions, as determined by Marriott (together, the
“Combination”).
C.    Marriott and MVW desire to amend the Rewards Agreement as set forth
herein.
D.    Capitalized terms used herein that are not otherwise defined shall have
the respective meanings set forth in the Rewards Agreement or, if not defined in
the Rewards Agreement, then the respective meanings set forth in the Marriott
License Agreement (as that term is defined in the Rewards Agreement, and as the
same may be amended, modified or supplemented from time to time).




    

--------------------------------------------------------------------------------





AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
Section 1.
Combination.

(a)    Combination. The parties agree and acknowledge that the Combination
constitutes a “combination with…another loyalty program” as set forth in, and
subject to the terms and conditions of, Section 13(f) of the Rewards Agreement.
Accordingly, the parties agree and acknowledge that, except as otherwise set
forth in this Amendment, from and after the date on which the first step and/or
phase of the Combination occurs (“Combination Date”), references in the Rewards
Agreement and the Services Manual to (i) “Rewards Program” shall be deemed to
refer to the Combined Loyalty Program, (ii) “Rewards Members” shall be deemed to
refer to members in the Combined Loyalty Program, and (iii) “Rewards Points”
shall be deemed to refer to points in the Combined Loyalty Program. In addition,
except as otherwise set forth in this Amendment, from and after the Combination
Date, references in the Rewards Agreement and the Services Manual to
“Participating Properties” shall be deemed to include (a) hotels, resorts,
vacation ownership resorts and other properties that participated in (i) the
Rewards Program immediately prior to the Combination Date or (ii) SPG (including
without limitation vacation ownership resorts (“Vistana Properties”) owned or
managed by, or affiliated with, Vistana Signature Experiences, Inc. (and its
successors and assigns) (“Vistana”) immediately prior to the Combination Date
but only for so long as the Vistana Exclusive Rights Exception is in effect),
and (b) hotels, resorts, vacation ownership resorts and other properties that
may thereafter be added as participants in the Combined Loyalty Program (subject
to the restrictions set forth in the Marriott License Agreement (including
Section 2.2 thereof) but including without limitation Vistana Properties for so
long as the Vistana Exclusive Rights Exception is in effect). For purposes of
clarification, in no event shall “Licensed Destination Club Products” or
“Licensed Destination Club Projects” be deemed to include any Vistana
Properties. Notwithstanding anything to the contrary herein, Licensor will not
grant Vistana marketing access to (i) Rewards Members who were members of
Marriott Rewards but not SPG immediately prior to the Combination Date or (ii)
Marriott Rewards-Sourced SPG Members (as such term is defined in the Side Letter
– Program Affiliation (“Program Affiliation Side Letter”) dated September 21,
2016 between Marriott and MVW) unless and until Licensor has granted Licensee
marketing access to both (i) Rewards Members who were members of SPG but not
Marriott Rewards immediately prior to the Combination Date and (ii) SPG-Sourced
Marriott Rewards Members (as defined in the Program Affiliation Side Letter).
Licensor will not permit Vistana to issue Rewards Points in the Marriott Rewards
Program (or non-SPG Points in the Combined Loyalty Program) until the Combined
Loyalty Program operates with a single points currency that incorporates points
that were formerly SPG Points. Licensor will not permit Licensee to issue SPG
Points in the SPG Program (or non-Marriott Rewards Points in the Combined
Loyalty Program) until the Combined Loyalty Program operates with a single
points currency that incorporates points that were formerly Marriott Rewards
Points.
(b)    Permitted Uses. To the extent that the Permitted Uses for which MVW is
allowed to offer Rewards Points (or points in the Combined Loyalty Program,
after the Combination) are less favorable or more restrictive than the permitted
uses for which Vistana


2



--------------------------------------------------------------------------------





may offer SPG points (“SPG Points”) (or points in the Combined Loyalty Program,
after the Combination), then promptly upon MVW’s request, Marriott and MVW will
amend Section 1 of the Rewards Agreement so that the Permitted Uses are not
materially less favorable or materially more restrictive than the permitted uses
of Vistana with respect to its issuance of SPG Points (or points in the Combined
Loyalty Program, after the Combination).
(c)    Program Rules. The parties acknowledge and agree that on and after the
Combination Date, the provisions of Section 13(c) limiting Marriott’s right to
make certain changes to the Rewards Program without MVW’s consent shall continue
to apply to the Combined Loyalty Program, including without limitation the
Program Rule that points in the Combined Loyalty Program issued by MVW in
respect of Usage Rights may not be redeemed for stays at Licensed Destination
Club Projects.
Section 2.    Payment for Rewards Points. Section 2(e) of the Rewards Agreement
is hereby amended and restated in its entirety as follows:
(e) Following the Commencement Date, Marriott will invoice MVW each period for
Rewards Points issued during the prior period to MVW customers for Permitted
Uses (other than Qualifying Stays) and payment will be due within 30 days of the
invoice date. Notwithstanding the foregoing, for the period from the Effective
Date through the last day of fiscal year 2021, payments for Rewards Points
issued to MVW customers for Exchanges between October 1 and December 31 of any
such year shall be due 120 days after December 31 of such year.
Section 3.    Exchange Ratio Rules Certification. The last sentence of Section
4(a) of the Rewards Agreement is hereby amended to state as follows: “MVW shall
deliver such certification to Marriott within thirty days of each calendar year
end.”
Section 4.    Redemption of Rewards Points by Rewards Members. Section 7(b) of
the Rewards Agreement is hereby amended by adding the following after the first
sentence of such section:
Marriott will consider in good faith MVW’s reasonable requests to include
redemption options for Rewards Points to be made available to Licensed
Destination Club Business customers, including options that might have specific
relevance to the Licensed Destination Club Business, such as redemption of
Rewards Points toward satisfying Licensed Destination Club Product maintenance
fees at an appropriate redemption rate consistent with other programs and offers
as reasonably determined by Marriott in consultation with MVW.
Section 5.    Elite Status Upgrades. Section 8 of the Rewards Agreement is
hereby amended by adding a new Section 8(f) as follows:
(f)    MVW shall have the right to purchase silver, gold and platinum elite
Rewards Elite Status for certain existing and future eligible “MVW Owners”, and
Marriott and MVW have agreed on pricing terms for such upgrades at a cost
reflecting the actual cost to the Rewards Program of the historical usage
patterns


3



--------------------------------------------------------------------------------





of such status by MVW Owners plus incremental program administrative costs and
Rewards Points benefits associated with such Elite Status as set forth in the
Elite Status Pricing Terms schedule to the Services Manual. As used herein, “MVW
Owners” shall mean persons who are “Members” under the Marriott License
Agreement, but shall exclude Members who have such status solely because they
are an owner of a Residential Unit (as that term is defined in the Marriott
License Agreement). The parties acknowledge and agree that all references to
“MVW Owners” in the Services Manual shall have the same meaning as set forth in
this Amendment. Additionally, for purposes of this Section, “Elite Status” means
the availability of certain benefits for Rewards Members in accordance with
their classification into “Silver Elite”, “Gold Elite” or “Platinum Elite” tiers
(in each case as such term is used in marketing materials available to Rewards
Members).
Section 6.    Release of Guarantors. Marriott hereby fully and irrevocably
releases and discharges the following Guarantors from the Guaranty Obligations
described in Section 34 of the Rewards Agreement as of the date of this
Amendment: (i) Marriott Resorts Hospitality Corporation; (ii) MVCI Asia Pacific
Pte. Ltd.; and (iii) MVCO Series LLC.
Section 7.    Counterparts; Authorization of Authority.
(a)    This Amendment may be executed in a number of identical counterparts,
each of which will be deemed an original for all purposes and all of which,
taken together, will constitute, collectively, one agreement. Delivery of an
executed signature page to this Amendment by electronic transmission will be
effective as delivery of a manually signed counterpart of this Agreement.
(b)    Each party represents, warrants and covenants that it has and will
continue to have all necessary power and authority to execute and deliver this
Amendment.
Section 8.    Full Force and Effect
Except to the extent specifically amended, modified or supplemented by this
Amendment, the Rewards Agreement and the Services Manual (as amended) remain
unchanged and in full force and effect. From and after the effectiveness of this
Amendment, each reference in the Rewards Agreement to “this Agreement,”
“hereof”, “hereunder” or words of similar import will be deemed to mean the
Rewards Agreement, as so amended, modified or supplemented by this Amendment.
[Signature Page Follows]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, effective as of the Effective Date.


 
 
MARRIOTT INTERNATIONAL, INC.
 
 
 
By:
/s/ Timothy Grisius
 
 
 
Name:
Timothy Grisius
 
 
 
Title:
Global Real Estate Officer
 
 
 
 
 
 
 
 
 
 
 
 
MARRIOTT REWARDS, LLC.
 
 
 
By:
/s/ Timothy Grisius
 
 
 
Name:
Timothy Grisius
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
MARRIOTT VACATIONS WORLDWIDE CORPORATION
 
 
 
By:
/s/ Stephen P. Weisz
 
 
 
Name:
Stephen P. Weisz
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
MARRIOTT OWNERSHIP RESORTS, INC.
 
 
 
By:
/s/ Stephen P. Weisz
 
 
 
Name:
Stephen P. Weisz
 
 
 
Title:
President





[FIRST AMENDMENT TO MARRIOTT REWARDS AFFILIATION AGREEMENT]

